June 2, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 PAUL STAMATIS, JR., AS INDEPENDENT EXECUTOR OF THE ESTATE
           OF PAUL STAMATIS, DECEASED, Appellant

NO. 14-14-00492-CV                          V.

  METHODIST WILLOWBROOK HOSPITAL, THE METHODIST HEALTH
   CARE SYSTEM, DANIEL MAO, M.D., AND NEPTUNE EMERGENCY
                    SERVICES, P.A., Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Methodist
Willowbrook Hospital, the Methodist Health Care System, Daniel Mao, M.D., and
Neptune Emergency Services, P.A., signed, May 23, 2014, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Methodist Willowbrook Hospital, the Methodist Health Care System,
Daniel Mao, M.D., and Neptune Emergency Services, P.A.



      We further order this decision certified below for observance.